 In the Matterof SIIAWNEEMILLING COMPANYandUNITED GRINPROCESSORS,AFFIL.AMERICAN FEDERATION OF GRAINPROCESSORS,AFFIL. A. F. OF L.Case No. R-4104.Decided September 17, 19412Jurisdiction: flour'and feed manufacturing industry.Investigation and Certification of Representatives:existence of question: fail-ure of union representative to prove authority; election necessary.UnitAppropriate for Collective Bargaining:production and maintenance unitspecified employees holding lead-men positionsexcluded;chemistexcludedas technical employee; students working during vacationsexcludedas tem-porary employees ; wheat mennicludedas production employees.Practice and Procedure:motion of Company to dismiss union's petition onthe ground that it had been filed prematurely since the- union had not shownthe Company the names or the number of employees it purported to represent,denied,since'it is not necessary that a request to bargain collectively be madeand refused, or that a labor organization show the employer the names ofitsmembers.-AbernathycCAbernathy,byMr. Kenneth. Abernathy,of Shawnee,Okla., for the Company.,Mr. H. A. Schnieder,of Oklahoma City, Okla., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF TIIE CASEUpon petition duly filed by United Grain Processors, affiliated withAmerican Federation of Grain Processors, affiliated with the A. F. ofL., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Shaw-neeMilling Company, Shawnee, Oklahoma, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before E. P. Davis, Trail Examiner.Said hearing was held at Shawnee, Oklahoma, on -August 3, 1942.The Company and the Union: appeared, participated, and were af-44N.L R B, No 1273 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are, hereby affirmed.At the hearing the Company filed an objection to jurisdiction andmoved that the Union's petition be dismissed on the ground that ithad been filed prematurely since the Union had not shown the Com-pany the names or the number of employees it purported to represent.In view of our findings of fact in Section III,infra,the Company'sobjection to jurisdiction is overruled and its motion to dismiss isdenied.On August 31, 1942, the Company filed a brief which the Board has,considered.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYShawnee Milling Company, an Oklahoma corporation, maintainsits principal office and place of business in Shawnee, Oklahoma, whereit is engaged in the manufacture, sale, and distribution of flour, cornmeal, dairy feed, poultry feed, and related products.The principalraw material used by the Company is wheat. During the year 1941and the first 6 months of 1942, the Company purchased 2,000,000bushels of wheat, of which approximately 15 percent was purchasedoutside the State of Oklahoma.During the same period, the Com-pany sold and distributed approximately 50 percent of its products to,points outside the State of Oklahoma.II.THE ORGANIZATION INVOLVEDUnited Grain Processors is a labor organization affiliated with theAmerican Federation of Grain Processors, which in turn is affiliatedwith the American Federation of Labor. It admits to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 28 or 29, 1942, H. A. Schnieder, vice president of the Union,,met with Leslie A. Ford, the vice president of the, Company, andclaimed that the Union represented a majority of the Company's em-ployees.Ford testified on direct examination that at the meetingSchnieder was asked for proof that the Union represented a majorityof the "Company's employees, and that Schnieder 'refused to give any SHAWNEE MILLING COMPANY-75proof or to show any credentials.On cross-examination, Ford ad-mitted that lie did not ask for Schnieder's credentials at the meeting.Schnieder's version of the meeting was that no question was raised asto whether or not the Union represented a majority of the employees,but that he simply outlined three possible plans of certification, andFord was unable to -agree to any plan, but said that he would 'take thematter under advisement.Schnieder then filed the petition in thisproceeding.A question concerning representation arises when the Board findsthat a representation proceeding will serve to remove obstacles tocollective bargaining arising from -doubt or disagreement as to therepresentative entitled to bargain for the'employees in an appropriateunit.'It is not necessary that a request to bargain collectively bemade and refused.' It suffices, for example, that, as in this proceed-ing, the 'employer evinces some doubt as to whether a labor organi-zation does represent a majority.3Nor is the labor organizationrequired to show to the employer the names of its members.4A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, indicates that the Union represents a substan=tial number of employees in the unit hereinafter found appropriate.'-We -find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requested a unit of all employees of the Company,exclusive of supervision, second millers, foremen, office employees,and salesmen.The parties agreed to exclude as supervisory em-ployees, the officers of the Company, Dan Bartlett, general super-intendent of the mill, Clarence Buxton, elevator foreman, and T. H.Gasaway, truck foreman.The sole dispute between the parties overthe appropriate unit concerned other specified employees sought tobe excluded from the unit by the Union as supervisory employees.'See SixthAnnual Report of the NationalLabor RelationsBoard, p 55.2 SeeMatter of Granite FinishingWorksof Proxinuty Mfg. CompanyandTextileWork-els Organi-mgCommittee, 7 NL R B 364,andMatter of National Weaving CompanyandTextileWorkers Organizing Committee,7 NL R.B 916,where the Board deniedmotions to dismisswhich alleged thatthe petitions had been filed prematurely becauseno demandon the Companyhad been made8Matter of The Raleigh Hotel CompanyandHotel and Restaurant Employees Alliance,Local No 80,7 N. L R B 353.4Matterof SamsonTireand Rubber CorporationandUnited Rubber Workers of America,LocalNo 44,2 N. L R B 148'The Field Examiner stated that the Union submitted to him 50 authorization cards,allbearing apparently genuine original signatures,and that 48of the signatures werenames of persons whose namesappeared on the Company's pay roll for theperiod endingJune 15,1942, which listedthe names of 95 employees in the unit,hereinafter foundappropriate. 76DECISIONS OF.NATIONAL'LABOR RELATIONS BOARDThe wages' of the employees in dispute are computed upon, anhourly basis and; provide for overtime pay as do the wages, ofproduction employees; they work- with, the production employees;the other hand, the employees in dispute' may be differentiated fromthe ordinary production employees in that they receive higher ratesof pay, are paid bimonthly rather than, weekly, and keep' time cardsrather than punch time clocks.R. G. Alfrey.andEwing Lo?igwvorthare employed in the elevatordepartment and are directly under Buxton, the elevator foreman.including him.His wages average approximately $135 a month, ascompared to the $90 to $95 a month paid to production employees.?Longworth is leachnan of the evening shift which is smaller than theday shift, at times, numbering only one man.' His wages average$120 d month:We find that Alfrey and Longworth are supervisory.employees.C. A. Scottis in charge of the alfalfa department, which operatesa single shift of 11 men.He receives the orders for alfalfa andinstructs the men under him what mixtures and amounts to make up.His wages average $140 a month.We find that Scott is a super-visory employee.John Turner'is a leachnan in the poultry feed null, which numbersnine men, including him.Like Scott, he receives orders for feedand relays them to the production employees in his department.His wages average $140 a month.Ordinarily his department oper-ates a single shift; if there are two shifts, H. Schultz usually leadsmore per hour than ordinary production employees., H. T. Wilder,an ordinary production employee, has acted as- a leadman in thepast, but received no increase in pay on such occasions.The Unionwould exclude only Turner.Upon the basis of all the facts, we findthat Turner is a supervisory employee.C. A. McKeeman, Garland King,and A.L. Rosierare employed inthe corn and flour mill as millers.Altogether there are 47 employeesin this department engaged in milling, packing, or loading operations.Only 10 of the 47 are employed in the actual manufacturing operations,and included, among the 10 are these 3 millers.McKeeman, the headmiller is paid approximately $225' a month, while King and Rosier, assecond millers, receive respectively approproximately $160 and $155 amonth.The 'function of the millers is to handle the mechanical oper-ation of the grinding mills ,and to keep; them in repair.The millersIBThis 'estimate of the wages of the production employees is based upon their rate of payof 53 cents an hour. 'SHAWNEE MILLING COMPANY77appear to have some supervisory power over all other employees-in thedepartment, but during; ordinary production operations' they do: nothave occasion to exercise this authority except over oilers and sweepers.If there are two shifts, as there are much of the time, King leads theextra shift; if there are three shifts, each miller leads one.King andRosier appear to have two employees directly under them when theylead extra shifts, a sweeper and an oiler.We find that McKeeman,King, and Rosier are supervisory employees.Houston 'GilesandGeorge Gillwork with the millers in the corn,and flour mill.They are known as wheat men, their jobs being to seethat the wheat is clean. 'Their pay averages approximately $120 to$125 a month.They have at times worked as second millers and areregarded by the Company as reserve millers.The Company statesthat this is the reason they are higher paid than other productionemployees.The record does not disclose that these men superviseanyone as wheat men. In view of this fact, we find that Houston Gilesand George Gill are not supervisory employees, and we shall includethem in the appropriate unit.H: N. }Velcliis in charge of the-packers in the corn and flour mill,of whom there are approximately 17 to 21.He handles orders forflour and corn and directs the men under him as to what is to be packed.His pay averages approximately $140 a month, whereas flour, packersaverage approximately $99 to $104 a month,7 and wheat packers aver-age $94 to $98 a month." In the event that there is more than one shift,Joe Ray leads the second shift and L. M. Snelgrove the third.TheUnion would exclude Welch, but include Snelgrove, and took no posi-tion as to Ray.Upon the basis of all the facts, we find that Welch is asupervisory employee.-,.J. T. Heltonis a headman of the employees who push hand trucks inthe warehouse, which is also part of the corn and flour mill.One ofhis functions is to check the loading of freight cars.There are fivecar loaders including him working in a single shift.His pay averagesapproximately $130 a month.We find that Helton is a supervisoryemployees.-L. E. Garrettappears to be the headman of five other employees incustomers.Of the five men, one or two ordinarily work with him, twoothers work on cartons, and still another is a sweeper.Garrett's payaverages approximately $120 a, month.We find that Garrett is asupervisory employee.,° This estimate is based upon their rate of pay of 59 cents an hour.This estimate is based upon their rate of pay of 56 cents an hour. 78DECISIONS'OF NATIONALLABOR RELATIONS BOARDH. E. Smith,is the night loading foreman and directs the night crewof six men who load trucks.He acts as traffic clerk in connection withpreparing orders for loading.His pay averages approximately $135a month.We find that Smith is a supervisory employee.Clyde Gilesis a millwright in the millwright department. Instruc-tions as to work to be done in that department are left with him by thesuperintendent.One other millwright, Newhouse, and a sheet metalworker, Minnis, are employed in that department.Giles, in the ab-sence of the superintendent, directs what work is to be done.We findthat Giles is a supervisory employee.TV.H. Carteris the only chemist employed by the Company in itslaboratory.He analyzes grain to determine such facts as its moistureand protein content and its weight per bushel. The Company admitsthat to do such work well requires extensive schooling.Carter's pay,averages approximately $180 a month. In rush seasons, he has a helperwho is usually from another department, and who performs the lesstechnical tasks involved ,in laboratory work.We find that, Carter isemployed in a technical capacity and, as such, does not have interestsin common with the production and maintenance employees.Weshall, therefore, exclude Carter 'froln' the appropriate unit.The Union requested that seasonal employees be excluded from theunit.The Company, at the time of the hearing, had only two tempo-rary employees, students working in the plant during their summervacation.The Company did not contend that these employees shouldbe inchided in the appropriate' unit, and in another context took theposition that "all permanent eftiployees" should rote.We shall ex-clude seasonal employees from the appropriate unit.We find that all employees of the Company, including Houston Gilesand George Gill, but excluding supervisory employees, second millers,foremen, office employees, salesmen, seasonal employees, and the chem-ist; constitute, a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation'whichlhas arisen be resolved by means of an election by secret ballot.TheUnion proposed that eligibility to vote should be determined by thepay=roll date of June 25, 1942, being the date nearest the day the Unionadvised the Company of its claims.The Company requested a pay-,roll period as of the date of the election.We shall, however, adhere.to our customary practice and shall direct that those eligible to voteshall be the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of our SHAWNEE MILLING COMPANY79Direction of Election, subject to the limitations and additions setforth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation ordered by the Board to.ascertain representatives f or the purposes of collective bargaining withShawnee Milling Company, Shawnee, Oklahoma, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,' under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, and,subject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV,' above,-who were employed during the pay-roll period immediately precedingthe date of this Direction,including those employees who did not work.during such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding any who have since quit or been dis-charged for cause, to determine whether or not they desire to be rep-resentedby UnitedGrain Processors,affiliated withAmericanFedera-tion of Grain Processors,affiliatedwith the A.F. of L.,for the pur-poses of collective bargaining.MR. GimARD D. REILLY took no part in the consideration of theabove'Decision and Direction of Election. In -the' Matter,of SHAWNEE MILLING COMPANYandUNITED GRAIN..PROCESSORS,AFFIL.AMERICAN -FEDERATION OF GRAIN' PROCESSORS,AFFIL.A. F. OF L.,Case No. R-41104-AMENDMENT TO DIRECTION, OF ELECTIONOctober5, 1942On September 17, 1942, the National Labor Relations Board, here-in called the Board, issued a Decision, and Direction of Electionin the,above-entitled proceeding."The Board,having beenadvisedby ,the-Regional Director that further time within which to hold theelection, is necessary, . hereby amends its Direction of Election -bystriking therefrom the words "not later than thirty (30) days fromthe date of this Direction" and substituting therefor the words "notlater than forty-five (45) days from the date of this Direction."MR. GERARD D. REILLY took no part in the consideration of theabove Amendment to Direction of Election.-144 N L R. B 73.44 N. L R B, No 12a.80